GAUDIN, Judge,
concurring.
I concur only because it appears that Imperial v. Hardy, 302 So.2d 5 (La.1974) is still applicable to jurisdictional issues as the one presented here. However, there is considerable merit in the trial judge’s opinion dated October 18, 1988 and in the dissenting opinion of Imperial v. Hardy, supra, authored by Justice Tate, which found fault with lingering and continuing jurisdiction once a domestic judgment otherwise became final.
Perhaps the Supreme Court of Louisiana should take another look at domestic situations which provide indefinite and ad infini-tum jurisdiction. In many cases, although not necessarily this one, costly and time-consuming injustices result from pure har-rassment.